Exhibit 10.31

 

December 4, 2008    LOGO [g35385g47o13.jpg]          Mr. Jon Berglund   
Director of Corporate Accounts    Masimo Corporation    40 Parker    Irvine, CA
92618   

 

Re: Extension and Amendment of Agreement MS50662, Masimo Pulse Oximetry

Dear Jon:

Masimo Corporation and Novation, LLC agree to extend the above-referenced
Agreement through February 28, 2011. All other terms and conditions of the
current Agreement will remain in full force and effect, except as identified
below.

Section 2f. shall be amended to read as follows:

2f. Minority, Women or Veteran Owned Business Enterprises. Novation may be
required by law, regulation, and/or internal policy to do business with certain
minority, women or veteran owned businesses (“MWVBEs”). Supplier shall assist
Novation in meeting these requirements by complying with all Novation policies
and programs with respect to such businesses. Novation, in its discretion, may
make and award and/or negotiate another agreement with a MWVBE in addition to
any sole- or multi-source award. Pricing will not be adversely affected if
Novation adds a MWVBE supplier to the product category.

Please indicate your acceptance of this extension to the Agreement as amended by
signing in the space provided below and returning one signed original to my
attention at your earliest convenience. A copy is provided for your records.

 

Sincerely, /s/ Jarrod DeLuca Jarrod DeLuca

Vice President, Medical Contract & Program Services/Distribution

AGREED TO AND ACCEPTED this 16 day of December, 2008.

 

Masimo Corporation By:   /s/ Jim Beyer Printed Name:   Jim Beyer Title:   VP
Sales, Strategic Accounts